UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number: 000-55577 AFFINION GROUP HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 16-1732155 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6 High Ridge Park Stamford, CT 06905 (Address, including zip code, of principal executive offices) (203) 956-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesTNo¨ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨NoT Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ¨ AcceleratedFiler ¨ Non-Accelerated Filer T(Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨NoT The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the close of business on June30, 2015 was zero. The number of shares outstanding of the registrant’s common stock, $0.01 par value, as of February 23, 2016 was 9,093,330. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS Page PART I 3 Item1. Business 3 Item 1A. Risk Factors 24 Item 1B. Unresolved Staff Comments 37 Item 2. Properties 37 Item 3. Legal Proceedings 38 Item 4. Mine Safety Disclosures 41 PART II 42 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 42 Item 6. Selected Financial Data 42 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 75 Item 8. Financial Statements and Supplementary Data 76 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 Item9A. Controls and Procedures 76 Item 9B. Other Information 78 PART III 78 Item10. Directors, Executive Officers and Corporate Governance 78 Item 11. Executive Compensation 82 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services Item 15. Exhibits, Financial Statement Schedules 2 PART I Unless the context otherwise requires or indicates, · all references to “Affinion Holdings,” the “Company,” “we,” “our” and “us” refer to Affinion Group Holdings, Inc., a Delaware corporation, and its subsidiaries on a consolidated basis after giving effect to the consummation on October17, 2005 of the acquisition (the “Acquisition”) by Affinion Group, Inc. of Affinion Group, LLC (known as Cendant Marketing Group, LLC prior to the consummation of the Acquisition) (“AGLLC”) and Affinion International Holdings Limited (known as Cendant International Holdings Limited prior to the consummation of the Acquisition) (“AIH”) and the other transactions described in this Annual Report on Form 10-K under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—The Transactions,” but for periods prior to the Acquisition, refer to the historical operations of Cendant Marketing Services Division (a division of Cendant Corporation) (the “Predecessor”) that we acquired in the Acquisition, · all references to our consolidated subsidiaries include (i) Affinion Investments, LLC, Affinion Investments II, LLC and Affinion Developments, LLC, all of which are unrestricted subsidiaries under the indentures governing our senior notes and senior subordinated notes (as such terms are defined below)and (ii)for periods after January14, 2011, Webloyalty (as defined below), · all references to “Affinion” refer to our subsidiary, Affinion Group, Inc., a Delaware corporation, and · all references to “fiscal year” are to the twelve months ended December31 of the year referenced. In addition, a glossary of terms used in this Report to describe our business has been provided. See “Glossary.” Item 1. Business The following description of our business is current as of December31, 2015 and does not give effect to or incorporate any subsequent events unless otherwise noted. Overview We are one of the world’s leading customer engagement and loyalty solutions companies. We design, market and service programs that strengthen and extend customer relationships for many of the world’s largest and most respected companies. Our programs and services include: · Loyalty programs that help reward, motivate and retain consumers, · Membership programs that help consumers save money and gain peace of mind, · Package programs that bundle valuable discounts, protection and other benefits to enhance customer relationships, and · Insurance programs that help protect consumers in the event of a covered accident, injury, illness, or death.
